738 So.2d 436 (1999)
Claude Emerald McKENZIE, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-1437.
District Court of Appeal of Florida, Third District.
July 21, 1999.
Claude E. McKenzie, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE, LEVY and GREEN, JJ.
PER CURIAM.
Claude E. McKenzie appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Defendant was sentenced as a habitual violent felony offender. The date of the offense was October 14, 1996.
Relying on Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998), review granted, 729 So.2d 391 (Fla.1999), defendant-appellant in his motion contends that the statute under which he was sentenced was unconstitutional because it violated the single subject rule. The Second District in Heggs suggested that chapter 95-184, Laws of Florida, violated the single subject rule and passed the question through the Florida Supreme Court for immediate resolution. See 718 So.2d at 264-65.
The Heggs decision has no impact on the defendant's case. While chapter 95-184, Laws of Florida covered a number of criminal law issues, it made no change in the sentencing provisions for habitual violent felony offenders. That being so, the trial court correctly rejected the defendant's claim based on Heggs.
We likewise find no error in the trial court's rejection of the defendant's remaining claims.
Affirmed.